Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action.  

Applicant’s election without traverse of species fig. 8 and camera in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 4-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
 Claims 18-20  are allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 8-11 and 13 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Yan” et al., US 20050264689 A1, and further in view of Weiss, US 20110058255 A1.  
Regarding claims 1,  teaches an electronic device (see figs. 1-4, abstract) comprising: 
a display (shown in at least fig. 1-4; note that figs. 1-2 as stated by Yan is based on the display panel shown in the prior art figs. 3-4, pa. 0014) comprising:

    PNG
    media_image1.png
    268
    446
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    338
    media_image2.png
    Greyscale

a layer having a first opening (clearly shown in at least fig. 4 with the opening through around item 4), a transparent layer that overlaps the layer (see fig. 4, with the stack of layers are glass/transparent (see figs. 1 and 4, and pa. 0014, with the glass substrate overlapping with the layer), and a coating on the transparent layer (see figs. 1 and 4, and pa. 0014, with at least another layer/coting—i.e., color filter/polarizer layer-- on the glass substrate overlapping with the substrate and the layer), wherein the coating defines a second opening and at least a portion of the second opening overlaps the first opening (see figs. 1 and 4, and pa. 0014, with at least another layer/coting on the glass substrate overlapping with the substrate and the layer); and a light-sensing component 41 overlapped by the transparent layer (see figs. 1, 4, as shown the sensor 41 is overlapped by the glass substrate), wherein the light-sensing component receives light through, the first opening, and the second opening (clearly shown in at least fig. 4).  
	However, Yan does not specifically teach that wherein the light-sensing component receives light through the transparent layer. Though as shown in fig. 2, item not labeled appears to be a lens/transparent and arguably is a part of the transparent layer/substrate, for clarity reason, Weiss, in the same art of endeavor, teaches a display panel in which the transparent layer ,i.e., 14 includes a transparent portion lens i.e., 16  that light sensing element would receive light therethrough (see at least pa. 0027-0028). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Yan’s display panel layers by incorporating the transparent portion 16 of Weiss as a part of the transparent layer/substrate, as such modification would enhance light receiving by the sensing element with predictable results. 

The combinational teachings of stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
2.  The electronic device defined in claim 1 wherein the display is a liquid crystal display (see pa. 0013).  
3. (Currently amended) The electronic device defined in claim 2 wherein the layer having the first opening is a polarizer layer (see pa. 0013; noting that 
would have been obvious to one of ordinary skill in the art at the time the invention was made to since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86).     
8.  The electronic device defined in claim 1 wherein the display is an organic light-emitting diode display (see pa. 0013).  
9.  The electronic device defined in claim 8 wherein the light-sensing component is selected from the group consisting of: a camera, a proximity sensor, and an ambient light sensor (see pa. 0013-0014, abstract).  
10. (Currently amended) The electronic device defined in claim 1 wherein the layer having the first opening is selected from the group consisting of: a thin-film transistor layer and a polarizer layer (see pa. 0013; noting that 
would have been obvious to one of ordinary skill in the art at the time the invention was made to since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86).     
11.  The electronic device defined in claim 1 wherein the layer having the first opening is a polarizer layer (see pa. 0013; noting that 
would have been obvious to one of ordinary skill in the art at the time the invention was made to since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86).     

The combinational teachings of stated in rejection of claims 1-11, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
With regard to claim 13, Yan teaches an electronic device (see figs. 1-4, abstract) comprising: 
a display  (shown in at least fig. 1-4; note that figs. 1-2 as stated by Yan is based on the display panel shown in the prior art figs. 3-4, pa. 0014) comprising:

    PNG
    media_image1.png
    268
    446
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    338
    media_image2.png
    Greyscale


 a first display layer with a first opening (clearly shown in at least fig. 4 with the opening through around layers), a second display layer that overlaps the first display layer and the first opening (clearly shown in at least fig. 4 with the opening through around multiple layers), and an upper transparent layer that overlaps the first and second display layers (see fig. 4, with the stack of layers are glass/transparent (see figs. 1 and 4, and pa. 0014, with the glass substrate overlapping with the layer); 
and a light-sensing component that receives light through the second display layer and the first opening.  
	However, Yan does not specifically teach that wherein the light-sensing component receives light through the upper transparent layer. Though as shown in fig. 2, item not labeled appears to be a lens/transparent and arguably is a part of the transparent layer/substrate, for clarity reason, Weiss, in the same art of endeavor, teaches a display panel in which the transparent layer ,i.e., 14 includes a transparent portion lens i.e., 16  that light sensing element would receive light therethrough (see at least pa. 0027-0028). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Yan’s display panel layers by incorporating the transparent portion 16 of Weiss as a part of the transparent layer/substrate, as such modification would enhance light receiving by the sensing element with predictable results. 

Claim 12 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Yan” et al., US 20050264689 A1, and further in view of Weiss, US 20110058255 A1, as applied to claims 1-11, above, and further in view of the applicant admitted prior art (AAPA).
	With regard to claim 12, the above combination of Yan and Weiss do not explicitly teach wherein the coating is an opaque masking coating. Such limitation is taught by AAPA (see fig. 3, item 48, black ink making layer).   Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Yan’s display panel layers by incorporating the opaque masking layer of Weiss as a part of the transparent layer/ substrate around the border area so as to better protect the light sensitive components of Yen, having predictable results. 
Claims 14-16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Yan” et al., US 20050264689 A1, and further in view of Weiss, US 20110058255 A1, as applied to claim 13, above, and further in view of the applicant admitted prior art (AAPA).
With regard to claim 14-16, Yan further teaches wherein the light-sensing component receives the light through the second opening, wherein the light-sensing component is a camera (see abstract/ summary).  However, the combination of Yan and Weiss do not explicitly teach a coating on the upper transparent layer having a second opening; wherein the coating is an opaque masking coating.  Such limitation is taught by AAPA (see fig. 3, item 48, black ink making layer).   Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Yan’s display panel layers by incorporating the opaque masking layer of Weiss as a part of the transparent layer/ substrate around the border area so as to better protect the light sensitive components of Yen, having predictable results. 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 9344539 B2
US 20110285948 A1
US 20110244656 A1
US 20110090444 A1
US 7929075 B2
US 20110058255 A1
US 7868957 B2
US 7859606 B2
US 20100315868 A1
US 7830370 B2
US 20100273530 A1
US 7812920 B2
JP 2010190916 A
US 20100182273 A1
US 20100165267 A1
US 20100097525 A1
US 20090286001 A1
WO 2009137600 A2
US 20090280606 A1
US 20090262277 A1
US 20090244410 A1
US 20090212300 A1
US 20090167978 A1
US 20090153762 A1
US 20090147179 A1
US 20090147191 A1
US 20090146967 A1
US 20090135167 A1
US 20090091673 A1
US 20090085848 A1
US 7489291 B2
US 20090033850 A1
US 20080266469 A1
US 7425749 B2
US 20080192171 A1
US 20080117581 A1
US 20080079860 A1
US 20080049004 A1
US 20070291172 A1
US 20070222912 A1
US 20070197677 A1
US 20070188675 A1
US 7253869 B1
US 20070160815 A1
US 7217588 B2
US 20060223006 A1
US 20060197740 A1
US 20060176417 A1
US 20060148425 A1
US 20060113894 A1
US 20060092034 A1
US 7035090 B2
US 20060033874 A1
US 20060012969 A1
US 20050266591 A1
US 20050264689 A1
US 20050214984 A1
US 6940564 B2
US 6870529 B1
US 20050052737 A1
US 20050041166 A1
US 20050018121 A1
US 20050003793 A1
JP 2004007119 A
JP 2004007121 A
JP 2003289938 A
US 20030133070 A1
US 6587151 B1
US 6532152 B1
JP 2002271664 A
JP 2002185589 A
US 20020051112 A1
US 20020008838 A1
US 6177214 B1
US 6104461 A
US 5988827 A
US 5965916 A
US 5940153 A
US 5801684 A
US 5631753 A
US 5358412 A
US 5359206 A




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2874